Title: To Alexander Hamilton from Gulian Verplanck, 10 September 1792
From: Verplanck, Gulian
To: Hamilton, Alexander



Dear Sir
Newyork Sepr 10. 1792

The Legislature of the State of Newyork at their last Sessions passed an Act Authorizing the acknowledgement of Deeds before any of the Judges of the supreme Court of the U.S. I shall therefore be obligd to You if You will execute the Deed for the House in Wall Street & forward it to Me as soon as it suits Your Conveniency.
If the payment of the first moiety at any time before the stipulated period, will be any accommodation to You, it will be ready whenever You please to direct the payment—on the delivery of the Deed, if You choose it, and the Bond for the Residue will be forwarded to You.
I am   with sincerest Esteem   Your Obt. Hume Sert
Gulian Verplanck
The Secretary of the Treasury
 